Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Response to Arguments
Regarding the applicant’s argument that “although an algorithm ([0023]) can be used, a predetermined relationship between the temperature and pressure of a lyophilization system can be established upon known principles ([0009]) and from calculations with a PLC ([0022]),” the examiner points out that “can be established based on known principles” ([0009]), “can be calculated by a device capable of performing calculations” ([0022]), “a relationship can be established” ([0023]), and “can be used to develop an algorithm” ([0024]) all suggest that the applicant did not have possession of the claimed invention. Furthermore, there is no support in the original disclosure for calculating or otherwise determining any partial pressure using the temperature of the condenser chamber.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s claim 1 recites “measuring the temperature in the condenser chamber including the water vapor for calculating partial pressure of water vapor and gas pressure in the lyophilization system.” The applicant’s specification recites “measurements can be taken using a temperature instrument along with a pressure instrument; for example, a Pirani gauge. Through detailed measurement, a relationship can be established between the temperature and the measured pressure. This relationship can be used to develop an algorithm to calculate the absolute pressure as a function of the chamber's temperature” emphasis added. This suggests that the algorithm to calculate the absolute pressure as a function of the chamber’s pressure does not presently exist, and that it applies to calculating total pressure and not partial pressure of the water vapor specifically. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heath (US 5207957 A) “It is also possible to control the pressure within chambers 40 based upon the temperature of the foam within space 42. In this case, a temperature measuring device (not shown) measures the temperature of the foam. this foam temperature is related to foam pressure as described below. The counter-balancing pressure within chamber 40 may be adjusted in response to the foam temperature to avoid deflection of rigid substructure 12. After a time/pressure relationship or temperature/pressure relationship has been established, as represented by the graph in FIG. 4, pressure monitoring within space 42 is not required. It is contemplated that each mold would be initially calibrated. In production, pressure measurement 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799